Lorain County, No. 93CA005620. This cause is pending before the court as an appeal from the Court of Appeals for Lorain County. On May 27, 1994, the record was filed in the Supreme Court, and appellant’s brief and supplement to the brief were due August 3,1994. It appears from the records of this court that appellant has not filed a merit brief and supplement to the brief in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective August 15, 1994.